                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


FERNANDO VARGAS,

          Petitioner,

         v.                                                            Case No. 19-CV-92

DAVID G. BETH, 1
RICARDO WONG,
MATTHEW WHITAKER,
and KIRSTJEN NIELSEN,

          Respondents.


          DECISION AND ORDER ON RESPONDENTS’ MOTION TO DISMISS,
               PETITIONER’S MOTION TO WITHDRAW CLAIM, AND
                    PETITION FOR WRIT OF HABEAS CORPUS


           Fernando Vargas, a citizen of Mexico currently detained at Kenosha County

Detention Center (“KCDC”) pending removal, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. Vargas alleges that his detention violates the Eighth

Amendment and the Due Process Clause of the Constitution. He seeks a writ of habeas

corpus, declaratory relief, and immediate release with or without bond. Respondents filed a

motion to dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). For the

reasons stated below, Respondents’ motion to dismiss will be granted in part and denied in

part. Petitioner’s motion to withdraw Claim Three of his petition will be granted. The petition

for a writ of habeas corpus will be granted in part to require an individualized bond hearing

within ten (10) days, but otherwise denied.



1
    David G. Beth, Kenosha County Sheriff, is substituted for Justin Miller.
                                      BACKGROUND

       Fernando Vargas came to the United States from Mexico in 2002, and was granted

legal permanent resident status in 2004. (Docket # 1 ¶¶ 11–12.) In 2005, he pled guilty to

unlawful possession of a controlled substance under Illinois law 720 ILCS 570/402(e), for

knowingly possessing less than 15 grams of cocaine. (Docket # 7-1 at 8–13.) He was sentenced

to twenty-four months of probation, public service, and a fine. (Id.)

       In April 2018, Vargas traveled to Mexico. (Docket # 1 ¶ 14.) When he returned via

Midway International Airport in Chicago, Illinois, Customs and Border Protection deemed

him an applicant for admission under 8 U.S.C. § 1182(a)(2). (Id.) On June 7, 2018, Vargas

was issued a Notice to Appear charging him with removability based on Immigration and

Nationality Act (“INA”) § 212(a)(2)(A)(i)(II) as an alien convicted of violating a law relating

to a controlled substance as defined in the Controlled Substances Act (“CSA”) (21 U.S.C. §

802) § 102. (Id.) The Notice to Appear ordered Vargas to appear before an immigration judge

in Chicago at a date and time to be set. (Docket # 7-1 at 3–5.) Vargas was detained by the

Department of Homeland Security pursuant to a warrant for arrest of an alien issued June 7,

2018. (Id. at 6.) The Notice of Custody Determination stated that Vargas would be detained

pending final administrative determination of his case pursuant to INA § 236 and 8 C.F.R. §

236. (Id. at 7.) In proceedings before an immigration judge over six months later, on December

17, 2018, Vargas was ordered removed to Mexico. (Docket # 7-2.) Vargas has appealed the

decision to the Board of Immigration Appeals (“BIA”). (Docket # 1 ¶ 28.)

       Vargas filed a Form N-400, Application for Naturalization, in August 2018. (Docket

# 3 at 9.) USCIS denied his application (Docket # 11-4), but subsequently determined that



                                               2
the denial was in error, reopened the application, and held Vargas’ application in abeyance

pending resolution of his removal proceedings (Docket # 11-5).

        On January 16, 2019, Vargas filed a petition for a writ of habeas corpus in this court.

(Docket # 1.) Vargas argued three grounds for relief: (1) that his detention and classification

as an applicant for admission were unlawful, (2) that the order of removal against him was

outside the jurisdiction of the immigration court, and (3) that he was entitled to adjudication

of his naturalization petition. (Id. ¶¶ 21–27.) On February 14, 2019, Respondents filed their

return to the habeas petition along with a motion to dismiss. (Docket # 7.) On February 25,

2019, Vargas filed a reply to Respondents’ return to the habeas petition (Docket # 12), a

response to the motion to dismiss (Docket # 11), and a motion to withdraw his Claim Three

(Docket # 11). The fourteen-day deadline under the Civil Local Rules for filing a reply on the

motion to dismiss has passed. I now proceed to resolve Respondents’ motion to dismiss,

Vargas’ motion to withdraw a claim, and Vargas’ petition for a writ of habeas corpus.

                                                ANALYSIS

        1.       Motion to Dismiss

        Vargas has moved to withdraw his naturalization claim, Claim Three. Section 1429 of

Title 8 requires that “no application for naturalization shall be considered by the Attorney

General if there is pending against the applicant a removal proceeding pursuant to a warrant

of arrest issued under the provisions of this chapter or any other Act.” Thus, USCIS may not

adjudicate Vargas’ application at this time. 2 Vargas’ motion will be granted, so only Claims

One and Two remain.


2
         An immigration judge may terminate removal proceedings to permit an alien to proceed on a
naturalization claim “when the alien has established prima facie eligibility for naturalization and the matter
involves exceptionally appealing or humanitarian factors.” 8 C.F.R. § 1239.2(f). The BIA requires an affirmative
                                                       3
        Respondents argue for dismissal of this action for lack of subject matter jurisdiction

under Federal Rule of Civil Procedure 12(b)(1), or for failure to state a claim on which relief

may be granted under Federal Rule of Civil Procedure 12(b)(6). (Docket # 7.)

                 1.1.    Rule 12(b)(1): Subject Matter Jurisdiction

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges the

court’s subject matter jurisdiction. For purposes of a motion to dismiss under Rule 12(b)(1),

the district court must accept all well-pleaded factual allegations as true and draw all

reasonable inferences in the plaintiff’s favor. See Bultasa Buddhist Temple of Chi. v. Nielsen, 878

F.3d 570, 573 (7th Cir. 2017); Scanlan v. Eisenberg, 669 F.3d 838, 841 (7th Cir. 2012). However,

the court “may properly look beyond the jurisdictional allegations of the complaint and view

whatever evidence has been submitted on the issue to determine whether in fact subject matter

exists.” Evers v. Astrue, 536 F.3d 651, 656–57 (7th Cir. 2008).

        Respondents argue that this court lacks subject matter jurisdiction over Vargas’ claims

because Congress took habeas jurisdiction over orders of removal away from federal district

courts and gave it exclusively to federal courts of appeals after exhaustion at the

administrative level. (Docket # 6 at 2 (citing 8 U.S.C. § 1252(a)(5)).) Respondents admit that

this jurisdiction-stripping provision does not preclude habeas review over challenges to

detention that are independent of challenges to removal orders, and concede that Vargas does



communication from the Department of Homeland Security on eligibility for naturalization before an
immigration judge can terminate proceedings. Matter of Acosta Hidalgo, 24 I&N Dec. 103, 106 (BIA 2007).
Counsel for Vargas apparently sent a letter to USCIS’s Chicago Field Office requesting that USCIS confirm his
prima facie eligibility for naturalization. (Docket # 3-2.) USCIS appears not to have provided such a document.
(Docket # 11 at 11–12.) At least one court has concluded that even while removal proceedings are pending,
USCIS has jurisdiction to determine an applicant’s prima facie eligibility for naturalization. Cuong Quang Le v.
McNamee, No. 06-CV-49-BR, 2006 WL 3004524, at *5–6 (D. Or. Oct. 20, 2006). If USCIS were to exercise its
discretion to issue such a determination, Vargas could then apply for discretionary termination of removal
proceedings on that basis.
                                                       4
not yet have an administratively final order of removal against him. (Id. at 6–7.) However,

Respondents argue that the jurisdiction-stripping provision also applies to “indirect

challenges” to a final order of removal. (Id. at 6.) Respondents argue that because Vargas is

presently in removal proceedings, and the issues and arguments in his habeas petition are

integral to his removal proceedings, it would be improper to allow parallel proceedings in this

forum. (Id. at 7–8.) Furthermore, Respondents argue that Vargas’ Count Two claim that the

immigration court did not have jurisdiction to decide his case is not properly brought in the

context of a habeas petition. (Id. at 8–9.) Respondents argue that these issues must be raised

before the BIA and then appealed to the court of appeals, not raised in this court. (Id.)

       Vargas responds that this court retains jurisdiction under 28 U.S.C. § 2241 because the

jurisdiction-stripping provision applies only to challenges of final orders of removal, which he

does not yet have. (Docket # 11 at 5–6.) Vargas explains that Respondents conflate detention

with removal, when in fact removal proceedings can and routinely do occur after a detainee

is released. (Id. at 7.) Vargas insists that he is not challenging removal, but the legality of his

detention. (Id.) He argues that he has been improperly categorized as an arriving alien and/or

applicant for admission, and therefore is being unlawfully subjected to detention without

bond. (Docket # 1 ¶ 21–23.) Furthermore, Vargas argues that reading 8 U.S.C. § 1252(a)(5)

as stripping the court of jurisdiction to hear the habeas challenge would unconstitutionally

deprive him of any adequate forum in which to challenge his detention. (Id. at 7–9.) Vargas

also responds that the existence of parallel proceedings does not deprive a court of jurisdiction;

in fact, courts have an obligation to exercise jurisdiction where Congress grants it. (Id. at 9.)

       Article 1 of the Constitution states that the “[p]rivilege of the Writ of Habeas Corpus

shall not be suspended, unless when in Cases of Rebellion or Invasion the public Safety may
                                                5
require it.” U.S. Const. art. I, § 9, cl. 2. Accordingly, Congress has empowered federal courts

to grant writs of habeas corpus to prisoners in custody under the authority of the United

States. 28 U.S.C. §§ 2241(a), 2241(c)(1). In the immigration context, Congress narrowed the

availability of the writ by requiring that challenges to removal orders be brought only in a

court of appeals. 8 U.S.C. § 1252(a)(5). Furthermore, 8 U.S.C. § 1252(g) blocks review in the

district court of the Attorney General’s decision to commence, adjudicate, or execute removal

orders:

          Except as provided in this section and notwithstanding any other provision of
          law (statutory or nonstatutory), including section 2241 of Title 28, or any other
          habeas corpus provision, and sections 1361 and 1651 of such title, no court
          shall have jurisdiction to hear any cause or claim by or on behalf of any alien
          arising from the decision or action by the Attorney General to commence
          proceedings, adjudicate cases, or execute removal orders against any alien
          under this chapter.

See Reno v. American-Arab Anti-Discrimination Committee, 525 U.S. 471, 482 (1999) (explaining

the provision’s scope is limited to the three named actions—commencement of proceedings,

adjudication of cases, and execution of removal orders); Sharif ex rel. Sharif v. Ashcroft, 280

F.3d 786, 787 (7th Cir. 2002).

          Vargas is currently detained by the Department of Homeland Security, so his case is

plainly within the jurisdictional grant of § 2241. To the extent Vargas seeks judicial review of

an order of removal, his petition is barred by 8 U.S.C. § 1252(a)(5) and (g). Padilla v. Gonzalez,

470 F.3d 1209, 1214 (7th Cir. 2006). However, Vargas’ Count One claim is not a challenge

to an order of removal. It is a challenge to detention and, specifically, to the denial of an

individualized bond hearing. This claim does not ask the court to review any order of removal,

and is therefore not barred by 8 U.S.C. § 1252(a)(5).



                                                 6
       Respondents argue that this court nevertheless lacks jurisdiction because Vargas’

claims are inextricably intertwined with a removal order. (Docket # 7 at 6–11.) Respondents

correctly state that a petitioner may not circumvent the jurisdiction-stripping statute by

couching his challenge to removal as a challenge to detention. Ferreyra v. Nielsen, No. 18-CV-

1005, 2018 WL 4496330, at *2–3 (E.D. Wis. Sept. 18, 2018) (no jurisdiction over habeas

corpus petition challenging detention due to removal order); Nino v. Johnson, No. 16-cv-2876,

2016 WL 6995563 (N.D. Ill. Nov. 30, 2016) (“‘An alien cannot evade § 1252(g) by attempting

to re-characterize a claim that, at its core, attacks the decision to execute a removal order.’”);

Albarran v. Wong, 157 F. Supp. 3d 779, 784–85 (N.D. Ill. Jan. 19, 2016), appeal dismissed (7th

Cir. Apr. 13, 2016) (the court lacked jurisdiction to hear challenges to discretionary denials of

requests for stay of removal, rescission of reinstatement order, and release on order of

supervision); Adebayo v. Gonzales, No. 06 C 1026, 2006 WL 642628, at *1–2 (N.D. Ill. Mar. 7,

2006) (no jurisdiction where petitioner alleged incompetence of his attorney in removal

proceedings); see also Gonzalez-Alarcon v. Macias, 884 F.3d 1266, 1273–75 (10th Cir. 2018)

(claim for release from detention was based on the alleged invalidity of order of removal, and

therefore barred); Martinez v. Napolitano, 704 F.3d 620, 622–23 (9th Cir. 2012) (claims under

the Administrative Procedure Act challenging the BIA’s decision to deny application for

asylum, withholding of removal, and relief under the Convention Against Torture were

inextricably linked to order of removal because the substance of relief petitioner was seeking

would negate the order of removal); Delgado v. Quarantillo, 643 F.3d 52, 54–56 (2nd Cir. 2011)

(request to force adjudication of adjustment of status application was an indirect challenge to

removal because adjustment of status would render removal invalid).



                                                7
       However, not all challenges to detention are merely repackaged challenges to removal.

The legislative history of the REAL ID Act specifically states that the Act does not “preclude

habeas review over challenges to detention that are independent of challenges to removal

orders.” H.R. REP. 209-72, at 175 (2005) (Conf. Rep.). Indeed, the Supreme Court has

cautioned against reading § 1252(g) too broadly to exclude jurisdiction over all matters related

to removal:

       The provision applies only to three discrete actions that the Attorney General
       may take: her “decision or action” to “commence proceedings, adjudicate cases,
       or execute removal orders.” (Emphasis added.) There are of course many other
       decisions or actions that may be part of the deportation process. . . . It is
       implausible that the mention of three discrete events along the road to
       deportation was a shorthand way of referring to all claims arising from
       deportation proceedings.

American-Arab Anti-Discrimination Comm., 525 U.S. at 482; see also Nino, 2016 WL 6995563 at

*3–4. In Jennings v. Rodriguez, the Supreme Court reiterated that the jurisdiction-stripping

provision in § 1252(g) does not “sweep in any claim that can technically be said to ‘arise from’

the three listed actions of the Attorney General. Instead, we read the language to refer to just

those three specific actions themselves.” ___ U.S. ___, 138 S. Ct. 830, 841 (2018) (citing

American-Arab Anti-Discrimination Comm., 525 U.S. at 482–83).

       In Jennings, the Court analyzed its jurisdiction to hear class action claims that

immigration detainees—at least one of whom was a legal permanent resident—were entitled

to periodic bond hearings while detained pending removal proceedings. 138 S. Ct. at 839–41.

The case began as individual habeas petitions in district courts, not challenges to final orders

of removal. The Court held that the relevant jurisdictional bar in § 1252 did not apply because

the detainees were not asking for review of an order of removal, challenging the decision to

detain in the first place or seek removal, or challenging any part of the process by which the
                                               8
detainees’ removability would be determined. Id. at 841. The Court thus concluded that it had

jurisdiction over the claim. Id. Additionally, the Court rejected the argument that § 1226(e),

which commits application of § 1226(e) to the unreviewable discretion of the Attorney

General, bars judicial review of “challenges [to] the statutory framework that permits [the

alien’s] detention without bail.” Id. (citing Demore v. Kim, 538 U.S. 510, 516 (2003)); see also

Nielsen v. Preap, No. 16-1363, slip op. at 7–8 (U.S. Mar. 19, 2019).

       While Jennings unequivocally cleared the jurisdictional path for alien detainees to

challenge their detention via habeas petitions in district courts, this merely reaffirmed the

status quo. See I.N.S. v. St. Cyr, 533 U.S. 289, 314 (2001) (“[W]e conclude that habeas

jurisdiction under § 2241 was not repealed by AEDPA and IIRIRA.”); Gonzalez v. O’Connell,

355 F.3d 1010, 1014–15 (7th Cir. 2004) (on appeal of grant of habeas petition by district court,

court of appeals had subject matter jurisdiction to determine whether mandatory detention

pending removal violated due process); Parra v. Perryman, 172 F.3d 954, 956–57 (7th Cir.

2002) (subject matter jurisdiction over claims concerning constitutionality of detention during

removal proceedings). Among the types of claims courts have suggested fall outside the

jurisdiction-stripping provisions of § 1252 are that the agency failed to fulfill its obligations

under the INA, that the statute pursuant to which the petitioner is being detained is

unconstitutional, that the length of detention is unreasonable and unlawful, and that the

conditions of confinement are inhumane. See Aguilar v. U.S Immigration and Customs Enf’t

Chicago Field Office, 346 F. Supp. 3d 1174, 1183–84 (7th Cir. 2018) (jurisdiction where

detainees argued failure to meet obligations under the INA and violations of their Fourth and

Fifth Amendment rights); Casas v. Devane, No. 15-CV-8112, 2015 WL 7293598, at *1 (N.D.

Ill. Nov. 19, 2015) (jurisdiction over detainee’s challenge to the constitutionality of § 1226(c)
                                               9
based on good-faith argument against removability); Papazoglou v. Napolitano, No. 1:12-cv-

00892, 2012 WL 1570778, at *2–3 (N.D. Ill. May 3, 2012) (jurisdiction over claim that

thirteen-month detention without bail was unreasonable); Ayesh v. U.S. Immigration and

Customs Enforcement, No. 08 C 542, 2008 WL 4442633, at *3–4 (N.D. Ill. Sept. 26, 2008)

(jurisdiction over claim that detention of U.S. citizen under § 1226(a) was unconstitutional);

Bonsol v. Perryman, 240 F. Supp. 2d 823, 827 (N.D. Ill. 2003) (jurisdiction over claim that

mandatory detention of a lawful permanent resident with a good-faith challenge to

deportation violated due process); Vang v. Ashcroft, 149 F. Supp. 2d 1027, 1033 (N.D. Ill. 2001)

(jurisdiction over due process claims of aliens who contested their removability).

       I find that Vargas’ Claim One falls in the category of challenges to detention over

which this court has jurisdiction. Vargas contends that his detention without bond is unlawful

(Docket # 1 ¶¶ 14–17, # 12 at 1–4), which is precisely the sort of collateral issue over which

this court retains jurisdiction. The mere fact that this challenge might require the court to

analyze a legal argument that will also be material to Vargas’ removal proceedings does not

alone deprive this court of jurisdiction to hear Vargas’ habeas petition.

       By contrast, Vargas’ Claim Two argument that his detention is unlawful because the

immigration court that ordered his removal lacked jurisdiction is precisely the sort of claim

that is barred by § 1252(g). Resolution of that claim in Vargas’ favor would necessarily amount

to an invalidation of his order of removal, and the jurisdiction-stripping provisions of the INA

manifestly prohibit this court from granting such relief. See Adebayo, 2006 WL 642628 at *2

(finding court lacked jurisdiction over challenge to detention when petitioner argued

invalidity of removal order); Gonzalez-Alarcon, 884 F.3d at 1273–75. The case Vargas cites in

support of his argument, Pereira v. Sessions, 138 S. Ct. 2105 (2018), arose via an appeal of a
                                              10
final order of removal, not via a habeas petition in a district court. Thus, I conclude that this

court does not have jurisdiction over Vargas’ Claim Two.

       Because this court has jurisdiction over Vargas’ claim that his detention without bond

is unlawful, Respondents’ motion to dismiss Claim One under Rule 12(b)(1) fails. However,

because this court does not have jurisdiction over Vargas’ Claim Two that the order of

removal against him is invalid, I will dismiss Claim Two under Rule 12(b)(1).

               1.2.    Rule 12(b)(6): Failure to State a Claim

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must satisfy Rule 8(a) by

providing a “short and plain statement of the claim showing that the pleader is entitled to

relief . . . in order to give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007) (quoting Conley

vs. Gibson, 355 U.S. 41, 47 (1957)). Additionally, the allegations must suggest that the plaintiff

is entitled to relief beyond the speculative level. E.E.O.C. v. Concentra Health Services, Inc., 496

F.3d 773, 777 (7th Cir. 2007). I must construe the complaint “in the light most favorable to

the plaintiff, taking as true all well-pleaded factual allegations and making all possible

inferences from those allegations in his or her favor.” Lee v. City of Chicago, 330 F.3d 456, 459

(7th Cir. 2003). However, in deciding a motion to dismiss, I am not bound to accept as true

legal conclusions couched as facts. Bonte v. U.S. Bank, N.A., 624 F.3d 461, 465 (7th Cir. 2010).

       Respondents argue that Vargas is properly subject to detention and therefore his

petition should be dismissed. (Docket # 7 at 3–5.) Petitioners argue that arriving aliens are

subject to mandatory detention under 8 U.S.C. § 1225(b)(1)(B), subject only to the Attorney

General’s discretionary parole authority. (Id. at 4.) Respondents argue in the alternative that

Vargas is subject to mandatory detention under 8 U.S.C. § 1226(c)(1), which mandates
                                                11
detention of certain criminal and terrorist aliens without bond during removal proceedings.

(Id. at 4–5.)

        Vargas does not dispute that mandatory detention is the legal consequence of being

deemed an “arriving alien”; rather, he argues that he is not an “arriving alien.” (Docket # 3

at 4–6, # 11 at 10–11.) Vargas contends that his classification as an arriving alien and his

detention based on his conviction under 720 ILCS 570/402(c) are unlawful, arbitrary and

capricious, an erroneous interpretation of law, and violative of the Eighth Amendment and

the Due Process Clause of the Constitution of the United States. (Docket # 1 at 5, 7.) Because

it is not apparent from the face of the petition that Vargas is not entitled to relief, I will deny

Respondents’ motion to dismiss under Rule 12(b)(6).

        2.      Claim One: Unlawful Detention

        In his petition and accompanying briefs, Vargas asserts that his continued detention

without a bond hearing is an unlawful misapplication of the INA and violates his rights under

the Constitution. He asserts that he is a lawful permanent resident, not an arriving alien, and

therefore may not be detained without a bond hearing.

                2.1.   Legal Standard

        A federal court may grant habeas relief to a detainee who “is in custody in violation

of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(a), (c)(3). In

determining whether to grant such relief, the court may consider affidavits and documentary

evidence such as records from any underlying proceeding. §§ 2246–2247.

        Under the Due Process Clause of the Fifth Amendment, the government may not

deprive any person of liberty without due process of law. Reno v. Flores, 507 U.S. 292, 306

(1993). “‘Freedom from imprisonment—from government custody, detention, or other forms

                                                12
of physical restraint—lies at the heart of the liberty that Clause protects.’” Zadvydas v. Davis,

533 U.S. 678, 690 (2001) (citing Foucha v. Louisiana, 504 U.S. 71, 80 (1992)). In evaluating a

due process claim, the Court must evaluate “the private interest, the probability of error (and

the effect of additional safeguards on the rate of error), and the government’s interest in

dispensing with those safeguards, with a thumb on the scale in favor of the statute’s

constitutionality.” Parra, 172 F.3d at 958 (citing Mathews v. Eldridge, 424 U.S. 319, 335

(1976)).

              2.2.    Immigration Law

       In Jennings, the Supreme Court succinctly explained the process of admission to and

removal from the United States. 138 S. Ct. at 836–38. The Court explained that an alien who

“arrives in the United States,” or “is present” in this country but “has not been admitted” is

treated as “an applicant for admission.” 8 U.S.C. § 1225(a)(1). There are two categories of

applicants for admission: (1) those aliens initially determined to be inadmissible due to fraud,

misrepresentation, or lack of valid documentation, as well as to certain other aliens designated

by the Attorney General in his discretion, under § 1225(b)(1); and (2) all applicants for

admission not covered by § 1225(b)(1), with specific exceptions, under § 1225(b)(2). Those

applicants for admission in the first category, governed by § 1225(b)(1), are normally ordered

removed “without further hearing or review” pursuant to an expedited removal process,

unless they indicate an intent to apply for asylum or fear of persecution. § 1225(b)(1)(A)(i),

(ii). Applicants for admission in the second category, governed by § 1225(b)(2), “shall be

detained for a [removal] proceeding” if an immigration officer “determines that [they are] not

clearly and beyond a doubt entitled to be admitted” into the country. § 1225(b)(2)(A).

Applicants for admission may be temporarily released on parole “for urgent humanitarian
                                               13
reasons or significant public benefit.” § 1182(d)(5)(A); see also 8 C.F.R §§ 212.5(b), 235.3

(2017).

          The Jennings Court also explained that “once inside the United States, aliens do not

have an absolute right to remain here.” 138 S. Ct. at 837. Such an alien may still be removed

if he falls into one or more classes of deportable aliens as described in 8 U.S.C. § 1227(a),

including those who have been convicted of certain criminal offenses since admission. See 8

U.S.C. §§ 1227(a)(1), (2). Section 1226, which governs the arrest and detention of such aliens

pending their removal, sets out a default rule: The Attorney General may issue a warrant for

the arrest and detention of an alien “pending a decision on whether the alien is to be removed

from the United States.” 8 U.S.C. § 1226(a). As the Jennings Court summed up, “U.S.

immigration law authorizes the Government to detain certain aliens seeking admission into

the country under §§ 1225(b)(1) and (b)(2). It also authorizes the Government to detain certain

aliens already in the country pending the outcome of removal proceedings under §§ 1226(a)

and (c).” 138 U.S.C. at 838. The Attorney General “may release” an alien detained under §

1226 “on bond . . . or conditional parole.” 8 U.S.C. § 1226(a)(2). However, Section 1226(c)

defines a subset of aliens who may not be released, including those convicted of certain

criminal offenses. 8 U.S.C. § 1226(c)(1). Preap, No. 16-1363 at 15 (“[S]ubsection (c) is simply

a limit on the authority conferred by subsection (a).”). Under § 1226(c)(2), criminal aliens

detained under § 1226 may not be released on bond except in narrow circumstances not

present here.

                 2.3.   Application

          I admit at the outset some confusion about whether Vargas is held pursuant to §

1225(b) or § 1226. Vargas and Respondents largely talk past one another on this point,
                                               14
although both appear to assume that § 1225(b) applies. Respondents’ primary argument is

that “arriving aliens” are subject to detention under § 1225(b). (Docket # 7 at 3–4.) Vargas

spills much ink explaining why he is not an “arriving alien” and therefore not subject to

detention under § 1225(b). (Docket # 3 at 4–6, # 11 at 10–11.) I struggle to see how Vargas’

classification as an “arriving alien” or the detention provisions of § 1225(b), rather than §

1226(c), are dispositive in this case. See Jamal A. v. Whitaker, No. 18-CV-1228 (PJS/BRT),

2019 WL 549722, at *2 (D. Minn. Jan. 22, 2019) (“It is not clear what, if anything, turns on

[the dispute whether alien was detained under § 1225(b) or § 1226(c)], at least as a practical

matter. . . . [I]n deciding whether an alien’s continued detention would violate the Due

Process Clause, most courts seem to apply pretty much the same factors.”). Detention under

either would presumably be based on Vargas’ 2005 conviction, and neither contemplates bond

hearings for detainees.

       In any event, the Notice of Custody Determination provided to Vargas, dated the day

he was taken into custody, states that he is detained pursuant to INA § 236 (codified at 8

U.S.C. § 1226). (Docket # 7-1.) For this reason, I will assume that he is held under 8 U.S.C.

§ 1226 and proceed to analyze whether due process requires a bond hearing in his case.

       The Supreme Court has held that brief detention without a bond hearing is

constitutional pending removal proceedings. In Demore, the Supreme Court resolved a circuit

split as to whether the mandatory detention of lawful permanent residents under § 1226(c)

was unconstitutional. Rejecting arguments very similar to Vargas’ that mandatory detention

of lawful permanent residents offended due process, the Court explained that detention

pending removal proceedings “necessarily serves the purpose of preventing deportable

criminal aliens from fleeing prior to or during their removal proceedings, thus increasing the

                                             15
chance that, if ordered removed, the aliens will be successfully removed. . . . Detention during

removal proceedings is a constitutionally permissible part of that process.” Id. at 528–31.

Mandatory detention under § 1226(c) has thus been upheld facially and as applied to those

who concede removability or who are detained for only brief periods. Id. See also Hussain v.

Mukasey, 510 F.3d 739, 742 (7th Cir. 2007) (holding that lawful permanent resident alien who

challenges the statutory basis for his removability was nevertheless not entitled to release

pending judicial review of the removal order, as “judicial review of removal orders takes only

a limited amount of time and if there is hardship to the petitioner the court can agree to

expedite the proceeding.”); Velez-Lotero v. Achim, 414 F.3d 776, 782 (7th Cir. 2005) (rejecting

facial challenge to constitutionality of mandatory detention without bond of all aggravated

felons in deportation proceedings); Parra, 172 F.3d at 958 (mandatory detention under §

1226(c) constitutional).

       However, indefinite detention “would raise serious constitutional concerns.”

Zadvydas, 533 U.S. at 682 (holding that detention longer than six months in post-removal

proceedings was presumptively unreasonable). In Demore, the Court explained that “[u]nder

§ 1226(c), not only does detention have a definite termination point, in the majority of cases

it lasts for less than . . . 90 days . . . .” 538 U.S. at 529–31 (finding that detention of six months

was “somewhat longer than the average”). In his concurrence in Demore, Justice Kennedy

noted that “since the Due Process Clause prohibits arbitrary deprivations of liberty, a lawful

permanent resident alien such as respondent could be entitled to an individualized

determination as to his risk of flight and dangerousness if the continued detention became

unreasonable or unjustified.” Id. at 532 (Kennedy, J., concurring). In Jennings, while the

Supreme Court held that mandatory detention under § 1226(c) beyond six months is allowed
                                                 16
as a matter of statutory interpretation, it remanded the case for adjudication of the

constitutional due process claims involved in such detention. 138 S. Ct. at 851–52; see also

Preap, No. 16-1363 at 26 (“Our decision today on the meaning of [§ 1226(c)] does not foreclose

as-applied challenges—that is, constitutional challenges to applications of the statute as we

have now read it.”).

       Courts in this circuit and across the country regularly grant habeas relief to alien

detainees whose mandatory detention without bond pending removal is unconstitutional as

applied to them. See, e.g., Baez-Sanchez v. Kolitwenzew, No. 2:18-cv-02134, 2018 WL 6729625,

at *6 (C.D. Ill. Dec. 21, 2018) (finding that four-year detention violated due process when

alien had a good-faith belief that removal might not occur due to pending visa petition) (citing

Misquitta v. Warden Pine Prairie ICE Processing Ctr., No. 6:18-CV-01175 SEC P, 2018 WL

6036709, at *4 (W.D. La. Nov. 16, 2018) (collecting cases and noting the wide variety of case-

specific factors courts have considered in determining whether a prolonged detention under §

1226(c) is constitutional); Hernandez v. Decker, No. 18-CV-5026 (ALC), 2018 WL 3579108, at

*10 (S.D.N.Y. July 25, 2018) (collecting cases)). When the length and conditions of detention

raise due process concerns, the government must prove that continued detention is necessary

to achieve its purposes, i.e. to protect against flight or dangerousness.

       Factors courts evaluate to determine whether continued detention without a bond

hearing is unconstitutional include (1) the total length of detention to date, including whether

the immigration detention exceeds the time the alien spent in prison for the crime that

allegedly renders him removable; (2) the likely duration of future detention; (3) the conditions

of detention, including whether the facility for civil immigration detention is meaningfully

different from a penal institution for criminal detention; (4) whether delays in the removal
                                               17
proceedings were caused by the detainee or the government; and (5) the likelihood that the

removal proceedings will result in a final order of removal, including whether the alien has

asserted colorable defenses to removal. See Jamal A., 2019 WL 549722 at *3; Joseph v. Decker,

No. 18-CV-2640(RA), 2018 WL 6075067, at *10 (S.D.N.Y. Nov. 21, 2018).

       As of the date of this order, Vargas has been detained for approximately nine and a

half months. On the record before me, no date has been set for the BIA to adjudicate Vargas’

appeal of the order of removal and Respondents have not offered even a rough time frame for

those proceedings. Vargas’ original conviction resulted in no prison time at all, and Vargas is

now detained in a county jail. The relevant facts of Vargas’ case are not meaningfully

distinguishable from other cases in which courts have found that aliens had a due process

right to a determination whether continued detention was justified. See Perez v. Decker, No. 18-

CV-5279, 2018 WL 3991497, at *5–6 (S.D.N.Y. Aug. 20, 2018) (detention longer than nine

months “has surpassed the rough six-month threshold at which detentions become less and

less reasonable”); Ahmad v. Whitaker, No. C18-287-JLR-BAT, *6 (W.D. Wash. Dec. 4, 2018)

(detention of nearly a year entitled alien to bond hearing); Lett v. Decker, 346 F. Supp. 3d 379,

388 (S.D.N.Y. Oct. 10, 2018) (petitioner entitled to bond hearing when he had been detained

nearly ten months and there was reason to believe that detention would continue throughout

the course of an appeal); Brissett v. Decker, 324 F. Supp. 3d 444, 452 (S.D.N.Y. Aug. 16, 2018)

(nine-month detention of legal permanent resident detained in county jail after a “brief and

innocuous sojourn outside of the country” unreasonable and entitled petitioner to bond

hearing); Hernandez, 2018 WL 3579108 at *8–10 (nine-month detention of long-time legal

permanent resident was unreasonable and entitled petitioner to bond hearing).



                                               18
         Furthermore, Vargas has asserted a colorable defense to his removal. Gonzalez v.

O’Connell, 355 F.3d at 1019–20 (while aliens who offer “facially meritless” bases for contesting

their removal are not entitled to a bond hearing, “a wholly different case arises when a

detainee who has a good-faith challenge to his deportability is mandatorily detained under §

1226(c)”). While this court does not have jurisdiction to determine Vargas’ removability, it

may determine whether his claim is facially meritless. See id. Vargas argues that a conviction

under 720 ILCS 570/402(c) is not a categorical match to any offense that would justify

inadmissibility or removal under the INA. (Docket # 3 at 4–6, # 12 at 1–7.) The Seventh

Circuit appears not to have addressed this issue directly. 3 Thus, Vargas’ case is not analogous

to Gonzalez, in which a Seventh Circuit case directly on point nullified the alien’s argument

against removability. 355 F.3d at 1020. Vargas’ colorable challenge to his removability weighs

in favor of his entitlement to a bond hearing. See Casas, 2015 WL 7293598, at *2 (detainee’s

good-faith basis for contesting the statutory basis for his removal entitled him to bond

hearing); Vang, 149 F. Supp. 2d at 1035 (due process prohibited mandatory detention of aliens

who contested their removability and had at least some hope that they would not be removed);

Bonsol, 240 F. Supp. 2d at 827 (mandatory detention without bond hearing of lawful

permanent resident with good-faith challenge to deportation violated due process rights); see

also Preap, No. 16-1363 at 12 (“Only an alien ‘described in [§ 1226(c)(1)] faces mandatory


3
 In fact, the Seventh Circuit has ruled that at least one drug-related state statute was not divisible and therefore
could not serve as a predicate offense. United States v. Elder, 900 F.3d 491, 501–02 (7th Cir. 2018) (Arizona statute
applying to “dangerous drug[s]” was not divisible as to type of drug); see also Mejia Galindo v. Sessions, 897 F.3d
894, 896 (7th Cir. 2018) (for convictions under Kentucky law, describing categorical and modified categorical
approach applied by immigration judge, but dismissing without deciding merits). Looking outside this circuit,
while several other circuits have ruled that state drug statues are divisible as to the identity of the controlled
substance, see Swaby v. Yates, 847 F.3d 62, 68 (1st Cir. 2017); Singh v. Attorney General, 839 F.3d 273, 283–84 (3rd
Cir. 2016); United States v. Martinez-Lopez, 864 F.3d 1034, 1041 (9th Cir. 2017), at least one other circuit has ruled
that a particular state drug statute was not divisible, Harbin v. Sessions, 860 F.3d 58, 64–68 (2nd Cir. 2017).

                                                         19
detention.’”); Demore, 538 U.S. at 578 (Breyer, J., concurring in part and dissenting in part)

(Attorney General must detain any alien who “‘is deportable,’” “not one who may, or may

not, fall into that category”).

       In these circumstances, due process demands that the government prove that

continued detention is necessary to prevent Vargas from flight or danger to the community.

                                      CONCLUSION

       I conclude that this court has subject matter jurisdiction over Vargas’ Claim One that

his detention without bond is unlawful, but lacks jurisdiction over Vargas’ Claim Two that

the order of removal against him is invalid. I also conclude that Vargas’ petition does state a

claim under Rule 12(b)(6). For these reasons, I will grant Respondents’ motion to dismiss

Claim Two of Vargas’ petition, but deny it with respect to Claim One. I will also grant Vargas’

motion to withdraw his Claim Three. Respondents shall be required to provide Vargas an

individualized bond hearing consistent with this order before an appropriate officer or

immigration judge within ten (10) days of this order.

                                          ORDER

       NOW, THEREFORE, IT IS ORDERED that Respondents’ motion to dismiss for

lack of subject matter jurisdiction and failure to state a claim (Docket # 7) is GRANTED IN

PART AND DENIED IN PART;

       IT IS FURTHER ORDERED that Respondent Justin Miller is dismissed from this

action and David G. Beth shall be substituted;

       IT IS FURTHER ORDERED that Vargas’ motion to withdraw his Claim Three

(Docket # 11) is GRANTED;


                                              20
       IT IS FURTHER ORDERED that Vargas’ petition for a writ of habeas corpus

(Docket # 1) is GRANTED IN PART AND DENIED IN PART;

       IT IS FURTHER ORDERED that an individualized bond hearing for Vargas shall be

held before the appropriate officer or immigration judge within ten (10) days of this order;

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED;

       IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.


       Dated at Milwaukee, Wisconsin this 22nd day of March, 2019.


                                                   BY THE COURT:

                                                   s/Nancy Joseph____________
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                              21
